131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darold Larson;  Larson for Life for U.S. Senate Committee;Russell Sahr, as representative of the class,contributors to the Larson for Life forU.S. Senate committee,Plaintiffs-Appellees,v.FARGO WOMEN'S HEALTH ORGANIZATION, Defendant, WilliamKirschner, Appellant.
Nos. 97-1906ND, 97-2040ND.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 5, 1997Filed:  November 26, 1997

Appeals from the United States District Court for the District of North Dakota.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
The appeal and cross-appeal have been submitted on the briefs.  Having considered the record and the parties' submissions, we find no error of law.  In our view, the district court did not abuse its discretion in making its sanctions-related rulings.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.